DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7 and 8 recite the limitations “the map information” and “the server”.  There is insufficient antecedent basis for these limitations in the claims.  The dependent claims inherit this deficiency by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strolz (US 2015/0127227) in view of Shibata et al. (US 11,001,194).

Regarding claim 1, 
Strolz teaches:
A map system for autonomously navigating a vehicle along a road segment, the system comprising: 
acquire at least one image indicating an environment of the vehicle from an imaging device (Strolz: [0009]; [0035]; acquiring an image of the vehicle surroundings);
acquire a brightness of the environment of the vehicle (Strolz: [0015]; brightness value in the image); 
analyze the image to calculate a position of a landmark with respect to a road on which the vehicle travels (Strolz: [0010]-[0011]; [0030]; [0037]; [0042]; 
determine a position of the vehicle based on the position of the landmark calculated from the image and the map information stored in the server (Strolz: [0010]-[0011]; [0030]; [0037]; [0040]; [0042]; by virtue of the road sign position being determined using the image and a digital map, the position of the vehicle is in the vicinity of the road sign); and 
emit an illumination light in a direction in which a presence of the landmark is estimated when the brightness is equal to or less than a predetermined threshold value (Strolz: [0015]-[0017]; [0038]; [0040]; [0047]; [0050]; light emitted in the direction of the road sign, and brightness value in image, is below a glare/reflection level).

Strolz fails to teach:
at least one processor, wherein: 
the processor is configured to: 

Shibata teaches:
at least one processor (Shibata: col 6, line 25-35), wherein: 
the processor is configured to (Shibata: col 6, line 25-35): 



Regarding claim 2, 
Strolz in view of Shibata teaches:
The map system according to claim 1, wherein: 
the landmark includes at least one of a traffic sign, a traffic light, a guide board, a street light, a mirror and a commercial advertisement (Strolz: [0010]-[0011]; [0037]).

Regarding claim 4, 
Strolz in view of Shibata teaches:
The map system according to claim 1, wherein: 
the illumination light is emitted by a light that is mounted on the vehicle and illuminates a front side of the vehicle (Strolz: Fig 1; [0015]-[0016]; [0032]-[0033]; [0035]).

Regarding claim 5, 

The map system according to claim 1, wherein: 
the illumination light is emitted while avoiding a preceding vehicle or an oncoming vehicle (Strolz: [0013]; [0018]; [0039]; light emitted while driving, which includes these intended avoidance maneuvers).

Regarding claim 6, 
Strolz in view of Shibata teaches:
The map system according to claim 1, wherein: 
the illumination light is emitted toward an outside of a traffic lane on which the vehicle travels when the brightness is equal to or less than the predetermined threshold value; the road includes shoulders in a width direction of the road; and the outside of the traffic lane includes one of the shoulders of the road disposed on a traffic lane side of the vehicle (Strolz: [0013]; [0018]; [0039]; light emitted while driving on roads, which includes these road signs outside shoulders; [0015]-[0017]; [0038]; [0040]; [0047]; [0050]; light emitted in the direction of the road sign, and brightness value in image, is below a glare/reflection level).

Regarding claims 7-8, Strolz in view of Shibata teaches the method and CRM limitations of these claims as discussed above with respect to claim 1.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488